        Case 2:19-cr-00373-CFK Document 57 Filed 04/22/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA :
                         :                             CRIMINAL ACTION
                         :                             NO. 19-373
    v.                   :
                         :
MYLES HANNIGAN           :
                         :

                                   ORDER

      AND NOW, this 22nd day of April 2021, upon consideration of Defendant’s

Motion for Reconsideration (ECF No. 37), the Government’s Response in

Opposition (ECF No. 42) and Defendant’s Reply (ECF No. 55), it is hereby

ORDERED and DECREED Defendant’s Motion for Reconsideration (ECF No.

37) is DENIED.


                                                BY THE COURT:

                                                /s/ Chad F. Kenney

                                                CHAD F. KENNEY, JUDGE
